Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 objected to because of the following informalities:  Claim 12 depends from itself.  Appropriate correction is required. Examiner has treated Claim 12 as if it depends from Claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 102
Claim(s) 1-4, 8 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnellbacher (665,583).
Consider Claim 1, Schnellbacher discloses a dolly for transporting a container having a container axis along a ground surface, the dolly comprising: a frame (A, F, l) having an axle (E) extending between two dolly wheels (C) being displaceable along the ground surface, the axle defining a pivot axis for the dolly, the frame having a support member (F) with a ground-engaging element (K) spaced apart from the dolly wheels, the support member being pivotable about the pivot axis; a lever arm (H) mounted to the frame and extending away therefrom to a handle (Grip portion of H), the lever arm being positioned on a first side of the axle, the lever arm being pivotable about the pivot axis; and a container support (J) mounted to the frame on the first side of the axle, the container support being spaced from the handle of the lever arm to define a space to receive the container on the first side of the axle, the container support being pivotable about the pivot axis; the handle being manipulable by a user of the dolly to pivot the support member, the lever arm, and the container support about the pivot axis between at least a storage position and a discharge position, wherein: in the storage position, the container axis has an upright orientation and the ground-engaging element is spaced from the ground surface; and in the discharge position, the container axis has an orientation being substantially parallel to the ground surface, and the ground-engaging element abuts against the ground surface (L46-51).
Consider Claim 2, Schnellbacher discloses all the features of the claimed invention, as described above and further discloses wherein the handle (Grip portion of H) is manipulable by the user to pivot the support member (F), the lever arm (H), and the container support (J) about the pivot axis to an upright displacement position between the storage and discharge positions, wherein: in the upright displacement position, the container axis has an upright orientation, and the container support is vertically spaced from the ground surface such that the dolly is displaceable along the ground surface with the dolly wheels.
Consider Claim 3, Schnellbacher discloses all the features of the claimed invention, as described above and further discloses wherein the handle (Grip portion of H) is manipulable by the user to pivot the support member (F), the lever arm (H), and the container support (J) about the pivot axis to a discharge displacement position (Fig. 1), wherein: in the discharge displacement position, the container axis has an orientation being substantially parallel to the ground surface, and the container support is vertically spaced from the ground surface such that the dolly is displaceable along the ground surface with the dolly wheels.
Consider Claim 4, Schnellbacher discloses all the features of the claimed invention, as described above and further discloses wherein in the discharge position, the container support (J) is vertically spaced from the ground surface.
Consider Claim 8, Schnellbacher discloses all the features of the claimed invention, as described above and further discloses wherein a distance is defined between the axle (E) and the ground surface, the distance being constant in the at least storage and discharge positions.
Consider Claim 11, Schnellbacher discloses all the features of the claimed invention, as described above and further discloses wherein the support member includes a support arm (F) mounted at one end thereof to the frame (A) and extending to at least one caster wheel (K) at another end of the support arm, wherein: in the storage position, the support arm (F) has an upright orientation and the at least one caster wheel is spaced from the ground surface; and in the discharge position, the support arm (F) has an orientation being substantially parallel to the ground surface, and the at least one caster wheel abuts against the ground surface.
Consider Claim 12, Schnellbacher discloses all the features of the claimed invention, as described above and further discloses wherein in the discharge position, the dolly is displaceable along the ground surface with the dolly wheels (C) and with the at least one caster wheel (K).
Consider Claim 13, Schnellbacher discloses all the features of the claimed invention, as described above and further discloses wherein a diameter of the dolly wheels (C) is greater than a diameter of the at least one caster wheel (K).
Consider Claim 14, Schnellbacher discloses all the features of the claimed invention, as described above and further discloses wherein a bottom surface of the dolly wheels (C) and a bottom surface of the at least one caster wheel (K) lie in a common plane in the at least storage and discharge positions.
Consider Claim 15, Schnellbacher discloses all the features of the claimed invention, as described above and further discloses wherein the container support (J) has a first end mounted to the frame (l) and extends away therefrom to a second end (g) on the first side of the axle.
Consider Claim 16, Schnellbacher discloses all the features of the claimed invention, as described above and further discloses wherein in the storage position, the second end (g) of the container support abuts against the ground surface and the first end (J) of the container support is vertically spaced from the ground surface.
Consider Claim 17, Schnellbacher discloses a method for manipulating a container with a dolly, the method comprising: placing the container (barrel) on a container support (J) of the dolly disposed between a handle (Grip portion of H) of the dolly and an axle (E) of wheels (C) of the dolly, an axis of the container having an upright orientation; and pivoting the dolly about a pivot axis defined by the axle of the wheels to discharge contents of the container onto a ground surface, the container remaining disposed between the handle and the axle, and the axis of the container having an orientation being substantially parallel to the ground surface.
Consider Claim 18 Schnellbacher discloses all the features of the claimed invention, as described above and further discloses wherein pivoting the dolly includes pivoting the dolly to an upright displacement position, wherein the container axis has an upright orientation, and the container support (J) is vertically spaced from the ground surface such that the dolly is displaceable along the ground surface only with the dolly wheels (C).
Consider Claim 19 Schnellbacher discloses all the features of the claimed invention, as described above and further discloses wherein pivoting the dolly includes pivoting the dolly to a discharge displacement position, wherein the container axis has an orientation being substantially parallel to the ground surface, and the container support (J) is vertically spaced from the ground surface such that the dolly is displaceable along the ground surface with the dolly wheels (C).
Consider Claim 20 Schnellbacher discloses all the features of the claimed invention, as described above and further discloses wherein placing the container on the container support (J) includes resting at least part (g) of the container support on the ground surface upon the axis of the container having the upright orientation and the dolly being stationary.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnellbacher (665,583) in view of Haynes (2,745,675).
Consider Claim 5, Schnellbacher discloses all the features of the claimed invention, as described above and further discloses wherein a first height of the handle  (Grip portion of H) is defined between the ground surface and the handle in the storage position, and a second height of the handle  (Grip portion of H) is defined between the ground surface and the handle in the discharge position, but does not disclose the first and second heights of the handle being substantially equal.
Haynes discloses the first and second heights of the handle (10) being substantially equal (See Fig. 1).
It would have been obvious to one of ordninary skill in the art at the time of the invention to modify Schnellbacher by further configuring the handle to be at substantially the same height in the two positions as disclosed by Haynes as it would be a simple matter of using a known technique to improve a similar device and would have yielded the expected result of placing the handle in a more comfortable location in either position.
Consider Claim 6, Schnellbacher discloses all the features of the claimed invention, as described above but does not disclose wherein the lever arm forms an angle with respect to the ground surface in both the storage and discharge positions, the angle being less than or equal to 45°.
Haynes discloses wherein the lever arm (10) forms an angle with respect to the ground surface in both the storage and discharge positions, the angle being less than or equal to 45° (See Fig. 1).
It would have been obvious to one of ordninary skill in the art at the time of the invention to modify Schnellbacher by further configuring the lever arm forms an angle with respect to the ground surface in both the storage and discharge positions, the angle being less than or equal to 45°. as disclosed by Haynes as it would be a simple matter of using a known technique to improve a similar device and would have yielded the expected result of placing the handle in a more comfortable location in either position.
Consider Claim 7, Schnellbacher, as modified, discloses all the features of the claimed invention, as described above and further discloses wherein the angle formed by the lever arm (10) with respect to the ground surface is the same in both the storage and discharge positions (See Fig. 1). 
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnellbacher (665,583) in view of Themascus (3,092,418).
Consider Claim 9, Schnellbacher discloses all the features of the claimed invention, as described above but does not disclose wherein the ground-engaging element includes an adjustable arm being displaceable relative to the support member.
Themascus discloses the ground-engaging element (90) includes an adjustable arm (100) being displaceable relative to the support member (24).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Schnellbacher by further comprising an adjustable arm as disclosed by Themascus in order to control movement of the ground engaging element.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnellbacher (665,583) in view of Condon (638,215).
Consider Claim 10, Schnellbacher discloses all the features of the claimed invention, as described above but does not disclose further comprising a lever socket mounted to the frame and extending outwardly thereform on the first side of the axle.
Condon discloses a lever socket mounted (15) to the frame and extending outwardly thereform on the first side of the axle (11).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Schnellbacher by further comprising a lever socket as discloses by Condon in order to provide for more economical manufacturing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618